Order filed, September 6, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00268-CR
                                 ____________

            ALEXANDER PORTERFIELD SANCHEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 147th District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-DC-17-201426


                                     ORDER

      The reporter’s record in this case was originally due July 2, 2018. See Tex.
R. App. P. 35.1. The court previously granted two extensions of time to file the
reporter’s record. To date the record has not been filed. Because the reporter’s
record has not been filed timely, we issue the following order.

      We order Kimberly D. Lee, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM